                                                                JS-6




                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  SAMUEL QUINTON BONNER,               CASE NO. 2:18-CV-09916-DOC (SK)
                     Petitioner,       JUDGMENT
              v.
  JOSIE GASTELO, Warden,
                     Respondent.


     Pursuant to the Order Dismissing Petition and Denying Certificate of
Appealability, IT IS ADJUDGED that the petition for writ of habeas corpus
is dismissed and this action is dismissed with prejudice.




DATED:     March 19, 2019
                                         HON. DAVID O. CARTER
                                         U.S. DISTRICT JUDGE
